Citation Nr: 1512812	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 446	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington

THE ISSUES

1.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected left and right pes planus and plantar fasciitis.

2.  Entitlement to service connection for a urinary condition, claimed as urinary frequency.

3.  Entitlement to an initial rating higher than 10 percent for the left pes planus and plantar fasciitis.

4.  Entitlement to an initial rating higher than 10 percent for the right pes planus and plantar fasciitis.

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1997 to March 1998 and from March 1999 to October 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, denied service connection for a left ankle disability and urinary frequency.  That decision, however, also granted service connection for bilateral pes planus with plantar fasciitis and assigned an initial 0 percent (so noncompensable) rating for this disability retroactively effective from October 3, 2008.

In March 2013, so during the pendency of this appeal, the RO granted separate 10 percent ratings for left and right pes planus with plantar fasciitis as of the same retroactive effective date of October 3, 2008.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

In November 2014, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, this and any future consideration of this Veteran's appeal should take into account these electronic records.


The claims of entitlement to service connection for a urinary condition and higher initial ratings for the left and right pes planus with plantar fasciitis require further development before being decided on appeal, so the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim of entitlement to service connection for a left ankle disability, including as secondary to the service-connected left and right pes planus and plantar fasciitis.


FINDING OF FACT

Left ankle tendonitis is as likely as not caused by the service-connected pes planus with plantar fasciitis.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in the Veteran's favor, the criteria are met for entitlement to secondary service connection for this left ankle tendonitis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit being decided on appeal.  Consequently, the Board need not discuss whether there has been compliance with the VCAA because even if the Board was to assume, for the sake of argument, there has not been, this still would be inconsequential and, thus, ultimately amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection is also warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2014).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this case, an August 2008 VA (QTC) examination diagnosed left ankle tendonitis.  Therefore, notwithstanding a subsequent February 2013 VA examination finding no such condition, a current disability has been established for the purposes of service connection.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

An August 2010 VA QTC examiner further indicated the Veteran's ankle tenderness and pain are as likely as not caused by his pes planus and plantar fasciitis, so owing to this service-connected disability.  Although there was no explanation accompanying this opinion, the Board sees there is other evidence supporting this underlying conclusion.  The Veteran contends that his left ankle symptoms began in service, and a review of his service treatment records (STRs) confirms he was seen in May 2008 with complaints of bilateral ankle pain, greater on the left side.  He reported at the time that his ankle inverted while running.  The diagnosis was bilateral flat feet (pes planus) with overpronation.  His July 2008 military separation examination noted a history of twisted ankles, though no then current disability was present.

These records from during his service, when viewed collectively with the August 2008 diagnosis and August 2010 opinion, support the notion that the Veteran has a left ankle problem attributable to his service-connected pes planus and plantar fasciitis.  Notably, in addition to stating the Veteran did not have left ankle tendonitis, the February 2013 VA examiner concluded that the Veteran did not have any ankle disability due to plantar fasciitis.  But this examiner incorrectly stated that the Veteran's STRs were unremarkable for a left ankle injury in service.  Because this examiner did not address the May 2008 treatment records, which relate ankle problems to service-connected pes planus and plantar fasciitis, her opinion has little probative weight since it is predicated on an inaccurate factual premise.

In sum, then, when all reasonable doubt is resolved in the Veteran's favor, the evidence is at least in equipoise as to whether he has left ankle tendonitis because of his service-connected pes planus and plantar fasciitis, and therefore service connection is warranted in this circumstance on a secondary basis.  38 U.S.C.A. § 5107(b)38 C.F.R. §§ 3.102, 3.310.



ORDER

Service connection for left ankle tendonitis is granted.


REMAND

Additional development is necessary to fully and fairly adjudicate the remaining claims that also are on appeal.

With respect to the Veteran's claimed urinary condition, he was afforded a VA QTC examination in August 2008.  However, this examiner stated that there was inadequate data to establish any diagnosis.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.

In this case, the examiner did not specify why there was insufficient data to render a diagnosis of the Veteran's urinary complaints.  The Board also notes that additional VA records dated as recently as December 2014 list a urinary tract infection (UTI) among the Veteran's "active problems."  Therefore, an additional examination should be obtained to assess whether the Veteran has any current urinary condition, including a UTI, etiologically related to service, including complaints of a 4 to 5 week history of frequent urination and increased urgency dated September 2000.

With respect to the Veteran's service-connected pes planus with plantar fasciitis, he last underwent a VA examination in August 2010.  Although he has not specifically asserted this condition has worsened since that time, the other evidence of record does not adequately reveal the state of the Veteran's disability over the last several years.  Therefore, an additional examination should be obtained.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for additional medical comment concerning the nature etiology of the Veteran's claimed urinary condition.  The examination should include all diagnostic testing or evaluation deemed necessary, and a complete history should be obtained from the Veteran.  The claims file, including a complete copy of this decision and remand, must be made available for review of the Veteran's pertinent medical and other history.

The examiner is asked to identify any current urinary conditions present.  In making these determinations, the examiner should note recent VA treatment records which document a urinary tract infection as an "active problem."

For each diagnosed condition, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the condition is related or attributable to the Veteran's military service.

In making these necessary determinations, the examiner is specifically asked to comment on the Veteran's complaints regarding increased urinary frequency and urgency documented in September 2000, as well as subsequent records from October 2000 through July 2008 in which the Veteran denied a history of frequent urination..

The VA examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another.

2.  Schedule a VA compensation examination to reassess the severity of the Veteran's bilateral pes planus with plantar fasciitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus with chronic fasciitis, in accordance with the rating criteria specified at 38 C.F.R. § 4.71a, Diagnostic Codes 5276.

This includes specifically indicating whether the Veteran has moderate disability with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or whether the Veteran has pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

3.  After this requested development has been completed, readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and given him opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


